NO. 12-15-00295-CV
                                           NO. 12-15-00296-CV
                                           NO. 12-15-00297-CV
                                 IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                               TYLER, TEXAS

       §
IN RE: QUINCY B. JOHNSON, JR.,
RELATOR             §        ORIGINAL PROCEEDINGS


                                                         §
                                           MEMORANDUM OPINION
                                               PER CURIAM
Relator’s petitions for writ of mandamus are being dismissed because Relator has failed to comply
with the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.3.


       On December 7, 2015, this court sent a written request that Relator remit the filing fee for
the mandamus petition in these proceedings on or before December 17, 2015.1 However, Relator
did not remit the filing fees. On December 18, 2015, the court sent a second notice informing
Relator that the filing fees had not been paid as requested. Relator was further notified that his
petitions for writ of mandamus would be dismissed in accordance with Texas Rule of Appellate
Procedure 42.3 unless the filing fees were received on or before December 28, 2015. See TEX.

R. APP. P. 5. The December 28 deadline has passed, and Relator has not complied with the court’s
request. Because Relator has failed, after notice, to pay the filing fees in compliance with Rule 5,
Relator’s petitions for writ of mandamus are dismissed. See TEX. R. APP. P. 42.3(c).


Opinion delivered December 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.



           1
               Relator is a pro se inmate, but has not filed an affidavit or unsworn declaration of inability to pay costs.
                                                (PUBLISH)




                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT
                                         DECEMBER 30, 2015

                                          NO. 12-15-00295-CV
                                          NO. 12-15-00296-CV
                                          NO. 12-15-00297-CV


                                    QUINCY B. JOHNSON, JR.,
                                            Relator
                                               V.

                                    HON. MARK A. CALHOON,
                                          Respondent


                                        ORIGINAL PROCEEDINGS


               ON THIS DAY came to be heard the petition for writ of mandamus filed by Quincy
B. Johnson, Jr. who is the relator in Cause Nos. 17,470, 18,295 and 18,296 pending on the docket
of the 3rd District Court Judicial District Court of Henderson County, Texas. Said petitions for
writ of mandamus having been filed herein on December 7, 2015, and the same having been duly
considered, because it is the opinion of this Court that Relator has failed, after notice, to pay the
filing fees, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petitions for
writ of mandamus be, and the same are, hereby dismissed.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.